 1                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES RUTHERFORD, an              Case No.: 8:19-cv-01609-JLS-JDE
11   individual,

12            Plaintiff,
                                       Judgment
13   v.
14
15   JOHNNY LUCATERO, an
16   individual; MIGUEL ROMO, an
     individual; and DOES 1-10,
17   inclusive,
18            Defendants.
19
20
21
22
23
24
25
26
27
28
 1
           Upon review of the court files, the application for default judgment, the
 2
     declarations submitted in support of default judgment, and the evidence presented
 3
     having been fully considered, it is hereby ordered and adjudged that Plaintiff
 4
     JAMES RUTHERFORD shall have JUDGMENT in his favor in the amount of
 5
     $4,644.00 against Defendants JOHNNY LUCATERO, an individual and MIGUEL
 6
     ROMO, an individual (“Defendants”) for Defendants’ violation of the ADA, 42
 7
     U.S.C. § 12181, et. seq., as follows:
 8
           (1)    Injunctive relief enjoining Defendants from further violations of the
 9
                  ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendant
10
                  provide an ADA compliant premises located at 1604 West 1st Street,
11
                  Santa Ana, CA 92703 that is readily achievable.
12
           (2)    Attorneys’ fees in the amount of $3,115.
13
           (3)    Costs as determined by the Clerk pursuant to Local Rule 54.
14
           DATED: March 24, 2020
15
16
17
18                                     Hon. Josephine Staton
19                                     United States District Judge
20
21
22
23
24
25
26
27
28


                                            1
                                        JUDGMENT
